DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 4, “form” should read as “from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koester (US 5,035,004).

a makeup shield (the mask formed by sheet 13; Figs. 3-5) comprising a body (sheet 13; col. 3, lines 60-66) having an outer edge (see outer edge of sheet 13), a first securing strap (18) protruding from the outer edge on a first side of the body (see left side strap 18 in Fig. 5; col. 4, lines 19-25), a second securing strap (other strap 18) protruding from the outer edge on a second side of the body opposite the first side (see right side strap 18 in Fig. 5; col. 4, lines 19-25; the left and right straps 18 connect together via fastener 19, see Fig. 5), and a first connecter (17) coupled to an outer surface at an upper portion of the body (13) adjacent the outer edge (see Fig. 4; col. 4, lines 11-17); 
and a hair bonnet (cap 11; Figs. 3-5) comprising a hair covering portion generally shaped to cover a head (see Figs. 3 and 5) and having an inner edge defining an open end (see lower open end of cap 11, Figs. 3-5), and a second connector (15; Fig. 4) coupled to an inner surface adjacent the inner edge at a front portion of the hair bonnet (see Fig. 4), wherein the first connector releasably connects to the second connector (col. 4, lines 4-17).
With respect to the recitation of a “makeup shield” and “hair protector”, the use of the shield and head cover as a “makeup shield” and “hair protector” amounts to the intended use of the claimed device, i.e. used to shield makeup or protect hair. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 
	Regarding claim 3, Koester discloses the makeup shield is made of a mesh material (sheet 13 is formed of an open mesh fabric as disclosed in col. 3, line 64-66).
	Regarding claim 4, the sheet 13 is formed of “open mesh fabric” which is optically transparent (col. 3, line 64-66). The openings in this “open mesh” would include openings aligned with the mouth, nose, and eyes of a wearer, since the open mesh sheet 13 is positioned in front of these regions of a wearer (see Fig. 1). Thus, the mesh openings in these regions form mouth openings, nose openings, and eye openings as in claim 4.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritchey et al  (US 5,067,174).
Ritchey et al disclose a protective headgear which forms a makeup and hair protector as in claim 1, comprising:
a makeup shield (mask 16; Figs. 1-2) comprising a body (sheet 16) having an outer edge (see outer edge of sheet 16 in Fig. 1), a first securing strap (18) protruding from the outer edge on a first side of the body (Fig. 1; col. 3, lines 6-14), a second securing strap (other strap 18) protruding from the outer edge on a second side of the body opposite the first side (see Fig. 1), and a first connecter (19) coupled to an outer surface at an upper portion of the body (16) adjacent the outer edge (see Figs. 1-2; the surface to which connector 19 is attached to shield 16 is considered to be an outer surface as recited in claim 1 since it is an external surface which forms an outer surface both surfaces of shield 16 since it extends through the shield as shown in Fig. 2, and therefore connector 19 is coupled to both the outer and inner surfaces of shield 16 as seen in Fig. 2); 
and a hair bonnet (cap 11; Fig. 1) comprising a hair covering portion generally shaped to cover a head (Fig. 1; col. 2, lines 36-41) and having an inner edge defining an open end (along the bottom of cap 11; Fig. 1), and a second connector (13/19 combined) coupled to an inner surface adjacent the inner edge at a front portion of the hair bonnet (at 12/14; see Fig. 2), wherein the first connector (19) releasably connects to the second connector (13/19). That is, visor 13 and its fastener 19 combined form a “connector” as claimed, since these elements (13,19) connect the shield 16 to the bonnet 11 (Figs. 1-2; col. 2, lines 45-50; col. 2, line 66 through col. 3, line 9, and col. 3, lines 14-17). The second connector (13/19) releasably connects to the first connector (snap 19 on shield 16) via fastening of the snap members 19 together (Fig. 2).
With respect to the recitation of a “makeup shield” and “hair protector”, the use of the shield and head cover as a “makeup shield” and “hair protector” amounts to the intended use of the claimed device, i.e. used to shield makeup or protect hair. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987). The device of Ritchey has the claimed structure and is capable of being used in the recited manner.

	Regarding claim 5, Ritchey discloses that each of the first securing strap and the second securing strap are looped elastic bands (18) (see col. 3, lines 11-14.
Regarding claim 6, the hair bonnet further comprises a strap (12) coupled to the inner edge (see Fig. 1). The strap (12) is made of an elastic material (col. 2, lines 38-41; Fig. 1) as in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koester (US 5,035,004) in view of Larson (US 7,240,372).
	Koester discloses a device forming a makeup shield and hair protector as in claim 1, however Koester does not disclose that the hair bonnet comprises a strap as in claim 6.  
The cap 11 of Koester forms a “hair bonnet” as claimed, and the cap is similar in structure to the cap 202 of Larson (see Fig. 9 of Larson). The cap of Larson forms a “hair bonnet” as claimed. The cap (hair bonnet) 202 of Larson comprises a strap 114 coupled to the inner edge;  see Fig. 2 for further detail of the strap 114 and sizing 
As to claim 8, the device of Larson comprises a toggle 116, depicted in Figs. 2 and 9. The toggle 116 is described as a locking member which can be locked and opened to adjust the cord 114 (col. 4, lines 37-40).  The description and illustration of Larson clearly depicts a conventional toggle, which necessarily has a spring therein in order to function and perform as described. Thus, Larson discloses a spring toggle (116; Figs. 2 and 9) selectively tightening the strap as in claim 7. Larson discloses that this structure permits adjusting of the diameter of the cap to fit a specific wearer or to create a desired fit (col. 4, lines 35-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a toggle in the cap (hair bonnet) of Koester in order to permit adjusting of the fit of the cap (hair bonnet) as taught by Larson.  To the extent that Larson does not specifically recite that the toggle has a spring, it would have been obvious to use a toggle which has a .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose head coverings with attached face masks, having structure similar to that claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/AMY VANATTA/Primary Examiner, Art Unit 3732